DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9, 10, 12, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203762288 (LI hereinafter) in view of WO 2015/177294 (MIRONOV hereinafter).
	Regarding claim 1, LI teaches an apparatus (Fig. 1), comprising: a heater zone (1022) configured to receive tobacco material (104) ([0024]); a magnetic field generator (103); and an elongate heater element (102) disposed around the heater zone and including heater material that is heatable by penetration with the varying magnetic field (1021) ([0026]). 
	LI does not expressly teach that the magnetic field generator is arranged to generate a plurality of varying magnetic fields to penetrate different respective portions of the heater element disposed at least partially around the heater zone. The instant disclosure states that this can be accomplished by having the magnetic field generator comprise more than one coil ([0082]). 
	MIRONOV teaches an aerosol generating article comprising an inductor and a susceptor (abstract) wherein the inductor may comprise one or more coils that generate a fluctuating magnetic field (page 15, lines 13-14). It would have been obvious for one of ordinary skill in the art at the time of filing to have included multiple coils surrounding the cavity, as taught by MIRONOV, in the invention taught by LI with a reasonable expectation of success and predictable results. 
	Regarding claims 2 and 3, LI teaches that the heater zone (1022) is defined by the heater element (102), wherein the heater zone forms a chamber defined by heater element (102) 
	Regarding claims 4 and 7, LI teaches a mass of thermal insulation between the coil and the heater element ([0027]). 
	Regarding claims 5 and 6, LI teaches that the magnetic field generator includes a coil (103) extending along a longitudinal axis that is substantially aligned with a longitudinal axis of the elongate heater element ([0026]), and a device configured to pass a varying electrical current through the coil (112).
	Regarding claim 9, LI teaches the insulation encircling the coil ([0027]). 
Regarding claim 10, LI does not explicitly state the dimensions of the gap between the heater element and the innermost surface of the coil (shown in Fig. 1). However, it would have been obvious for one of ordinary skill in the art to have optimized the size of the gap, so that the gap is not too small such that insulation cannot fit in the gap, but not too large that the device has unnecessary empty space within it contributing to the bulk, with reasonable expectation of success and predictable results.
Regarding claim 12, LI does not explicitly state that impedance of the coil is substantially equal to impedance of the heater element, however, it would have been obvious for one of ordinary skill in the art at the time of the invention to have done this in order to optimize energy transfer. 
Regarding claims 13 and 15-17, LI teaches that the heater material is comprised of aluminum ([0026]). 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of MIRONOV as applied to claim 7 above, and further in view of US 2014/0196716 (LIU hereinafter).
Regarding claim 8, the combined teaching of LI and MIRONOV does not expressly teach the material of the insulation.
LIU teaches an e-cigarette with thermal insulation made of high temperature resistant cotton or non-woven fabrics ([0054]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the cotton or non-woven fabric as the thermal insulation in LI with predictable results and reasonable expectation of success. 	

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of MIRONOV as applied to claim 7 above, and further in view of US 5613505 (CAMPELL hereinafter).
Regarding claim 19, the combined teaching of LI and MIRONOV does not expressly teach a first portion of the heater element that is more susceptible to eddy currents than a second portion.
CAMPELL teaches an inductive heating system for smoking articles comprising a multi-portioned heater element (Fig. 4, 102 and 114), wherein only one portion (102) is susceptible to eddy currents. It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a multicomponent heater element in the invention of LI because it provides for a more customized heating of the smokable material.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of MIRONOV as applied to claim 1 above, and further in view of US 5591368 (FLEISCHHAUER hereinafter).
Regarding claim 20, the combined teaching of LI and MIRONOV teaches the heater element includes an elongate heater member (102) comprising the heater material aluminum ([0026]). LI does not explicitly teach a coating on the heater member.
FLEISCHHAUER teaches a heater for use in an electrical smoking system with a coating of a ceramic material to further avoid oxidation and reaction (col. 17, lines 10-14). It would have been obvious for one of ordinary skill in the art at the time of the invention to have coated the inner surface of the heater member of LI with ceramic in order to help halt oxidation and reaction of the heater element from the volatilization of the smokable material in the heater zone. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of MIRONOV as applied to claim 1 above, and further in view of US 20060196518 (HON hereinafter).
Regarding claim 21, the combined teaching of LI and MIRONOV teaches a body (Fig. 1) including a magnetic field generator (103); and a mouthpiece (105) that defines a passageway (107) that is in fluid communication with the heater zone (1022) ([0024]); and LI teaches that the mouthpiece is movable relative to the body to permit access to the heater zone ([0031]).
LI does not expressly teach that the mouthpiece includes the elongate heater element. 
.  

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art does not teach the amended claims filed 1/4/21 because the prior art does not teach the amendments filed 1/4/21. The Examiner respectfully disagrees. The amended claims filed 1/4/21 are taught by LI in view of MIRONOV.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747




/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747